DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in the Amendment filed 07/01/2022.
Applicant’s amendment to independent claims 1, 12, and 19 (incorporating a broader range within previously indicated allowable subject matter of claim 6) have overcome the prior art rejections of record, and put the Application in condition for allowance.
Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to independent claims 1, 12, and 19 (incorporating a broader range within previously indicated allowable subject matter of claim 6), has overcome the prior art rejections of record, and put the Application in condition for allowance.
The closest prior art of record, Ayoub et al. (US 20160013022 A1), discloses a maximum possible current of 12 Amps flowing through the tuning electrode 112, and thus through the variable capacitor 128 [para. 0020, Fig. 2]. Ayoub further teaches reducing the current below 12 Amps by controlling the total capacitance at the variable capacitor 128 [para. 0020]. Furthermore, the cited prior art of record fails to provide any reason, alone or in combination, to modify or optimize the disclosed maximum current of the method of Ayoub to be higher than 12 Amps, in conjunction with adjusting or increasing a variable capacitor to be within a certain range of a resonance peak. 
As to amended independent claims 1, 12, and 19, Ayoub therefore fails to teach or suggest, alone or in combination, a semiconductor processing method including the step of adjusting or increasing a variable capacitor to be within 20% of a resonance peak (of claims 1 and 19), or within 10% of a resonance peak (of claim 12), the variable capacitor receiving “greater than or about 15 amps of current” and  “wherein the variable capacitor is coupled with an electrode incorporated within a substrate support on which a substrate is seated”, in conjunction with the step of depositing a material on the substrate, and the other limitations thereof. 
Claims 2-11 are considered allowable based upon their dependence on claim 1.
Claims 13-18 are considered allowable based upon their dependence on claim 12.
Claim 20 is considered allowable based upon its dependence on claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)-270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/BINH X TRAN/Primary Examiner, Art Unit 1713